UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-781 Name of Registrant: The Putnam Fund for Growth and Income Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President The Putnam Fund for Growth and Income One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant: The Putnam Fund for Growth and Income 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Alvarado Mgmt For For For Elect George Buckley Mgmt For For For Elect Vance Coffman Mgmt For For For Elect Michael Eskew Mgmt For For For Elect W. James Farrell Mgmt For For For Elect Herbert Henkel Mgmt For For For Elect Edward Liddy Mgmt For For For Elect Robert Morrison Mgmt For For For Elect Aulana Peters Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Eliminate Mgmt For For For Supermajority Voting Requirements 4 Amendment to Eliminate Fair-Price Mgmt For For For Provision 5 APPROVAL OF THE EXECUTIVE Mgmt For For For ANNUAL INCENTIVE PLAN 6 Approve Material Terms of Mgmt For For For Performance Unit Plan 7 EXECUTIVE COMPENSATION ShrHoldr Against Against For BASED ON THE PERFORMANCE OF PEER COMPANIES. Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 G0070K103 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BRIAN Mgmt For For For DUPERREAULT 2 ELECTION OF DIRECTOR: Mgmt For For For ROBERT M. HERNANDEZ 3 ELECTION OF DIRECTOR: PETER Mgmt For For For MENIKOFF 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT RIPP 5 ELECTION OF DIRECTOR: Mgmt For For For DERMOT F. SMURFIT 6 Ratification of Auditor Mgmt For For For Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Elizabeth Bailey Mgmt For For For Elect Harold Brown Mgmt For For For Elect Mathis Cabiallavetta Mgmt For For For Elect Louis Camilleri Mgmt For For For Elect J.Dudley Fishburn Mgmt For For For Elect Robert Huntley Mgmt For For For Elect Thomas Jones Mgmt For For For Elect George Munoz Mgmt For For For Elect Lucio Noto Mgmt For For For Elect John Reed Mgmt For For For Elect Stephen Wolf Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For CUMULATIVE VOTING 4 Shareholder Proposal Regarding ShrHoldr Against Against For Informing Children of Their Rights if Forced to Incur Secondhand Smoke 5 Shareholder Proposal Regarding ShrHoldr Against Against For Stopping All Company-Sponsored "Campaigns" Allegedly Oriented to Prevent Youth From Smoking 6 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 7 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For ANIMAL WELFARE POLICY Ambac Financial Group Inc Ticker Security ID: Meeting Date Meeting Status ABK CUSIP9 023139108 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Callen Mgmt For For For Elect Jill Considine Mgmt For For For Elect Philip Duff Mgmt For For For Elect Robert Genader Mgmt For For For Elect W. Gregory Mgmt For For For Elect Thomas Theobald Mgmt For For For Elect Laura Unger Mgmt For For For Elect Henry Wallace Mgmt For For For 2 RATIFY SELECTION OF KPMG Mgmt For For For LLP AS INDEPENDENT AUDITORS FOR 2007. American International Group Inc Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Cohen Mgmt For For For Elect Martin Feldstein Mgmt For For For Elect Ellen Futter Mgmt For For For Elect Stephen Hammerman Mgmt For For For Elect Richard Holbrooke Mgmt For For For Elect Fred Langhammer Mgmt For For For Elect George Miles, Jr. Mgmt For For For Elect Morris Offit Mgmt For For For Elect James Orr, III Mgmt For For For Elect Virginia Rometty Mgmt For For For Elect Martin Sullivan Mgmt For For For Elect Michael Sutton Mgmt For For For Elect Edmund Tse Mgmt For For For Elect Robert Willumstad Mgmt For For For Elect Frank Zarb Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2007 Stock Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO PERFORMANCE- BASED STOCK OPTIONS. Amgen Inc Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. Mgmt For Against Against FRANK J. BIONDI, JR. 2 ELECTION OF DIRECTOR: MR. Mgmt For For For JERRY D. CHOATE 3 ELECTION OF DIRECTOR: MR. Mgmt For For For FRANK C. HERRINGER 4 ELECTION OF DIRECTOR: DR. Mgmt For For For GILBERT S. OMENN 5 Ratification of Auditor Mgmt For For For 6 Amendment to the Certificate of Mgmt For For For Incorporation 7 Amendment to the Bylaws to Mgmt For For For Declassify the Board 8 STOCKHOLDER PROPOSAL #1 ShrHoldr Against Against For (ANIMAL WELFARE POLICY). 9 STOCKHOLDER PROPOSAL #2 ShrHoldr Against Against For (SUSTAINABILITY REPORT). Apache Corp. Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against EUGENE C. FIEDOREK 2 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA ALBJERG GRAHAM 3 ELECTION OF DIRECTOR: F.H. Mgmt For For For MERELLI 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND PLANK 5 APPROVAL OF 2007 OMNIBUS Mgmt For For For EQUITY COMPENSATION PLAN 6 STOCKHOLDER PROPOSAL Mgmt Against Against For CONCERNING REIMBURSEMENT OF PROXY EXPENSES AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 2 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 3 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 5 ELECTION OF DIRECTOR: Mgmt For Against Against AUGUST A. BUSCH III 6 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. KNIGHT 8 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 9 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 10 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 11 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 12 ELECTION OF DIRECTOR: TONI Mgmt For For For REMBE 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 15 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 16 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 17 ELECTION OF DIRECTOR: Mgmt For For For EDWARD E. WHITACRE, JR. 18 RATIFY APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 19 APPROVE THE AT&T Mgmt For For For SEVERANCE POLICY 20 STOCKHOLDER PROPOSAL A ShrHoldr Against Against For 21 STOCKHOLDER PROPOSAL B ShrHoldr Against Against For 22 STOCKHOLDER PROPOSAL C ShrHoldr Against Against For 23 STOCKHOLDER PROPOSAL D ShrHoldr Against Against For 24 STOCKHOLDER PROPOSAL E ShrHoldr Against Against For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BACRP CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: W. Mgmt For For For STEVEN JONES 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 14 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 15 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 16 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 17 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 18 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For NUMBER OF DIRECTORS 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce Downey Mgmt For Withhold Against Elect Paul Bisaro Mgmt For Withhold Against Elect George Stephan Mgmt For Withhold Against Elect Harold Chefitz Mgmt For Withhold Against Elect Richard Frankovic Mgmt For Withhold Against Elect Peter Seaver Mgmt For Withhold Against Elect James Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 2007 Stock and Incentive Award Mgmt For Against Against Plan 4 2007 Executive Officer Incentive Mgmt For For For Plan Barr Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status BRL CUSIP9 068306109 11/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bruce L. Downey Mgmt For Withhold Against Elect Paul M. Bisaro Mgmt For Withhold Against Elect George P. Stephan Mgmt For Withhold Against Elect Harold N. Chefitz Mgmt For Withhold Against Elect Richard R. Frankovic Mgmt For Withhold Against Elect Peter R. Seaver Mgmt For Withhold Against Elect James S. Gilmore, III Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Baxter International Inc Ticker Security ID: Meeting Date Meeting Status BAX CUSIP9 071813109 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: BLAKE Mgmt For For For E. DEVITT 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. FORSYTH 3 ELECTION OF DIRECTOR: GAIL Mgmt For For For D. FOSLER 4 ELECTION OF DIRECTOR: Mgmt For For For CAROLE J. SHAPAZIAN 5 RATIFICATION OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTING FIRM 6 APPROVAL OF 2007 INCENTIVE Mgmt For For For PLAN Bear Stearns Companies Inc Ticker Security ID: Meeting Date Meeting Status BSC CUSIP9 073902108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Cayne Mgmt For For For Elect Henry Bienen Mgmt For For For Elect Carl Glickman Mgmt For For For Elect Michael Goldstein Mgmt For Withhold Against Elect Alan Greenberg Mgmt For For For Elect Donald Harrington Mgmt For For For Elect Frank Nickell Mgmt For For For Elect Paul Novelly Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Alan Schwartz Mgmt For For For Elect Warren Spector Mgmt For For For Elect Vincent Tese Mgmt For Withhold Against Elect Wesley Williams, Jr. Mgmt For For For 2 APPROVAL OF AN AMENDMENT Mgmt For Against Against TO THE STOCK AWARD PLAN. 3 APPROVAL OF AMENDMENTS TO Mgmt For Against Against THE RESTRICTED STOCK UNIT PLAN. 4 Amendment to the Capital Mgmt For For For Accumulation Plan 5 APPROVAL OF THE 2007 Mgmt For For For PERFORMANCE COMPENSATION PLAN. 6 Ratification of Auditor Mgmt For For For 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A PAY-FOR- SUPERIOR-PERFORMANCE STANDARD. Becton Dickinson & Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claire Fraser-Liggett Mgmt For For For Elect Henry Becton, Jr. Mgmt For For For Elect Edward DeGraan Mgmt For For For Elect Adel Mahmoud Mgmt For For For Elect James Orr Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMENDMENT TO THE 2004 Mgmt For For For EMPLOYEE AND DIRECTOR EQUITY-BASED COMPENSATION PLAN 4 CUMULATIVE VOTING ShrHoldr Against Against For Berkshire Hathaway Inc Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/05/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Buffett Mgmt For For For Elect Charles Munger Mgmt For For For Elect Howard G. Buffett Mgmt For For For Elect Susan Decker Mgmt For For For Elect William Gates III Mgmt For For For Elect David Gottesman Mgmt For For For Elect Charlotte Guyman Mgmt For For For Elect Donald R. Keough Mgmt For For For Elect Thomas Murphy Mgmt For For For Elect Ronald Olson Mgmt For For For Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Foreign Investment Big Lots Inc Ticker Security ID: Meeting Date Meeting Status BIG CUSIP9 089302103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Sheldon Berman Mgmt For For For Elect Steven Fishman Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Biogen Idec Inc Ticker Security ID: Meeting Date Meeting Status BIIB CUSIP9 09062X103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Mullen Mgmt For Withhold Against Elect Bruce Ross Mgmt For Withhold Against Elect Marijn Dekkers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For BJ Services Co Ticker Security ID: Meeting Date Meeting Status BJS CUSIP9 055482103 01/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Jordan Mgmt For For For Elect William White Mgmt For For For Boeing Company Ticker Security ID: Meeting Date Meeting Status BA CUSIP9 097023105 04/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BIGGS 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: Mgmt For For For ARTHUR D. COLLINS, JR. 4 ELECTION OF DIRECTOR: LINDA Mgmt For For For Z. COOK 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. DALEY 6 ELECTION OF DIRECTOR: Mgmt For For For KENNETH M. DUBERSTEIN 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For F. MCDONNELL 8 ELECTION OF DIRECTOR: W. Mgmt For For For JAMES MCNERNEY, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. NANULA 10 ELECTION OF DIRECTOR: Mgmt For For For ROZANNE L. RIDGWAY 11 ELECTION OF DIRECTOR: MIKE Mgmt For For For S. ZAFIROVSKI 12 Ratification of Auditor Mgmt For For For 13 PREPARE A REPORT ON ShrHoldr Against Against For FOREIGN MILITARY SALES. 14 DEVELOP AND ADOPT HUMAN ShrHoldr Against Against For RIGHTS POLICIES. 15 PREPARE A REPORT ON ShrHoldr Against Against For CHARITABLE CONTRIBUTIONS. 16 PREPARE A REPORT ON ShrHoldr Against Against For POLITICAL CONTRIBUTIONS. 17 SEPARATE THE ROLES OF CEO ShrHoldr Against Against For AND CHAIRMAN. 18 SUBJECT RIGHTS PLANS TO ShrHoldr Against Against For SHAREHOLDER VOTE. 19 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION DISCUSSION AND ANALYSIS. 20 ADOPT A POLICY ON ShrHoldr Against Against For PERFORMANCE-BASED STOCK OPTIONS. 21 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES. Boston Scientific Corp. Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ursula Burns Mgmt For For For Elect Marye Fox Mgmt For For For Elect N. J. Nicholas, Jr. Mgmt For For For Elect John Pepper Mgmt For For For 2 Amendment to Declassify the Board Mgmt For For For 3 Increase in Board Size Mgmt For Against Against 4 Stock Exchange Program for Mgmt For Against Against Company Employees 5 TO REQUIRE EXECUTIVES TO ShrHoldr Against Against For MEET SPECIFIED STOCK RETENTION GUIDELINES 6 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT AUDITORS 7 Transaction of Other Business Mgmt For Against Against BP PLC - ADR Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/12/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS Mgmt For Against Against REMUNERATION REPORT Re-elect David Allen Mgmt For For For Re-elect Lord John Browne Mgmt For For For Re-elect Antony Burgmans Mgmt For For For Elect Sir William Castell Mgmt For For For Re-elect Iain Conn Mgmt For For For Re-elect Erroll Davis Jr. Mgmt For For For Re-elect Douglas Flint Mgmt For For For Re-elect Byron Grote Mgmt For For For Re-elect Anthony Hayward Mgmt For For For Elect Andrew Inglis Mgmt For For For Re-elect DeAnne Julius Mgmt For For For Re-elect Tom McKillop Mgmt For For For Re-elect John Manzoni Mgmt For For For Re-elect Walter Massey Mgmt For For For Re-elect Ian Prosser Mgmt For For For Re-elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 E.U. Political Donations Mgmt For For For 6 TO AUTHORIZE THE USE OF Mgmt For For For ELECTRONIC COMMUNICATIONS 7 Authority to Repurchase Shares Mgmt For For For 8 TO GIVE AUTHORITY TO ALLOT Mgmt For For For SHARES UP TO A SPECIFIED AMOUNT 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights Brunswick Corp. Ticker Security ID: Meeting Date Meeting Status BC CUSIP9 117043109 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect Jeffrey Bleustein Mgmt For For For Elect Graham Phillips Mgmt For For For Elect Lawrence Zimmerman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COF CUSIP9 14040H105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. Ronald Dietz Mgmt For For For Elect Lewis Hay, III Mgmt For For For Elect Mayo Shattuck, III Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 STOCKHOLDER PROPOSAL: ShrHoldr Against Against For STOCKHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Capital One Financial Corp. Ticker Security ID: Meeting Date Meeting Status COFPRC CUSIP9 14040H105 08/22/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Cardinal Health Inc Ticker Security ID: Meeting Date Meeting Status CAH CUSIP9 14149Y108 11/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Finn Mgmt For For For Elect David Raisbeck Mgmt For For For Elect Robert Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Arrangements. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Stock Options 5 Shareholder Proposal Regarding ShrHoldr Against Against For Compensation Committee Report Career Education Corp. Ticker Security ID: Meeting Date Meeting Status CECO CUSIP9 141665109 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Patrick Gross Mgmt For Withhold Against Elect Thomas Lally Mgmt For For For Elect Steven Lesnik Mgmt For For For Elect Gary McCullough Mgmt For For For Elect Keith Ogata Mgmt For For For Elect Leslie Thornton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Right to Adjourn Meeting Mgmt For Against Against Caremark RX Inc Ticker Security ID: Meeting Date Meeting Status CMX CUSIP9 141705103 03/16/2007 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement ShrHoldr TNA NA 2 Right to Adjourn Meeting ShrHoldr TNA NA Carnival Corp. Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Re-elect Micky Arison Mgmt For For For Re-elect Richard Capen Jr. Mgmt For For For Re-elect Robert Dickinson Mgmt For For For Re-elect Arnold Donald Mgmt For For For Re-elect Pier Foschi Mgmt For For For Re-elect Howard Frank Mgmt For For For Re-elect Richard Glasier Mgmt For For For Re-elect Baroness Hogg Mgmt For For For Re-elect Modesto Maidique Mgmt For For For Re-elect John Parker Mgmt For For For Re-elect Peter Ratcliffe Mgmt For For For Re-elect Stuart Subotnick Mgmt For For For Elect Laura Weil Mgmt For For For Re-elect Uzi Zucker Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 TO APPROVE THE DIRECTORS Mgmt For For For REMUNERATION REPORT OF CARNIVAL PLC. 6 TO APPROVE LIMITS ON THE Mgmt For For For AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. 7 TO APPROVE THE Mgmt For For For DISAPPLICATION OF PRE- EMPTION RIGHTS FOR CARNIVAL PLC. 8 Authority to Repurchase of Shares Mgmt For For For 9 TO APPROVE ELECTRONIC Mgmt For For For COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Caterpillar Inc Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Dillon Mgmt For For For Elect Juan Gallardo Mgmt For For For Elect William Osborn Mgmt For For For Elect Edward Rust, Jr. Mgmt For For For 2 RATIFY AUDITORS Mgmt For For For 3 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For SEPARATE CEO & CHAIR 4 STOCKHOLDER PROPOSAL- ShrHoldr Against Against For MAJORITY VOTE STANDARD Cendant Corp. Ticker Security ID: Meeting Date Meeting Status CD CUSIP9 151313103 08/29/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Silverman Mgmt For Withhold Against Elect Myra Biblowit Mgmt For Withhold Against Elect James Buckman Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect George Herrera Mgmt For Withhold Against Elect Stephen Holmes Mgmt For Withhold Against Elect Louise Blouin MacBain Mgmt For Withhold Against Elect Cheryl Mills Mgmt For Withhold Against Elect Brian Mulroney Mgmt For Withhold Against Elect Robert Nederlander Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Robert Pittman Mgmt For Withhold Against Elect Pauline Richards Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect Robert Smith Mgmt For Withhold Against Elect Ronald L. Nelson Mgmt For Withhold Against Elect Leonard Coleman Mgmt For Withhold Against Elect Martin Edelman Mgmt For Withhold Against Elect Sheli Rosenberg Mgmt For Withhold Against Elect F. Robert Salerno Mgmt For Withhold Against Elect Stender Sweeney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 1-for-10 Reverse Stock Split Mgmt For For For 4 Company Name Change Mgmt For For For 5 Redesignate Common Stock Mgmt For For For 6 Decrease Authorized Common Mgmt For For For Stock 7 Shareholder Proposal Regarding ShrHoldr Against Against For Non-Employee Director Compensation 8 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Agreements Chubb Corp. Ticker Security ID: Meeting Date Meeting Status CB CUSIP9 171232101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zoe Baird Mgmt For For For Elect Sheila Burke Mgmt For For For Elect James Cash, Jr. Mgmt For For For Elect Joel Cohen Mgmt For For For Elect John Finnegan Mgmt For For For Elect Klaus Mangold Mgmt For Withhold Against Elect Sir David Scholey, CBE Mgmt For For For Elect Lawrence Small Mgmt For For For Elect Daniel Somers Mgmt For For For Elect Karen Williams Mgmt For For For Elect Alfred Zollar Mgmt For For For 2 TO RATIFY THE APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. 3 Majority Voting for the Election of Mgmt For For For Directors 4 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Cigna Corp. Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT H. CAMPBELL 2 ELECTION OF DIRECTOR: ISAIAH Mgmt For For For HARRIS, JR. 3 ELECTION OF DIRECTOR: JANE Mgmt For For For E. HENNEY, M.D. 4 ELECTION OF DIRECTOR: Mgmt For For For DONNA F. ZARCONE 5 Ratification of Auditor Mgmt For For For 6 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED CIGNA EXECUTIVE INCENTIVE PLAN Circuit City Inc Ticker Security ID: Meeting Date Meeting Status CC CUSIP9 172737108 06/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Feigin Mgmt For For For Elect Allen King Mgmt For For For Elect Carolyn Woo Mgmt For For For Elect James Hardymon Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cisco Systems Inc Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carol Bartz Mgmt For For For Elect M. Michele Burns Mgmt For For For Elect Michael Capellas Mgmt For For For Elect Larry Carter Mgmt For For For Elect John Chambers Mgmt For For For Elect John Hennessy Mgmt For For For Elect Richard Kovacevich Mgmt For For For Elect Roderick McGeary Mgmt For For For Elect Steven West Mgmt For For For Elect Jerry Yang Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Executive Compensation 4 Shareholder Proposal Regarding ShrHoldr Against Against For Pay Disparity 5 Shareholder Proposal Regarding an ShrHoldr Against Against For Internet Fragmentation Citigroup Inc Ticker Security ID: Meeting Date Meeting Status CPRK CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: C. Mgmt For For For MICHAEL ARMSTRONG. 2 ELECTION OF DIRECTOR: ALAIN Mgmt For Against Against J.P. BELDA. 3 ELECTION OF DIRECTOR: Mgmt For For For GEORGE DAVID. 4 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH T. DERR. 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. DEUTCH. 6 ELECTION OF DIRECTOR: Mgmt For For For ROBERTO HERNANDEZ RAMIREZ. 7 ELECTION OF DIRECTOR: KLAUS Mgmt For For For KLEINFELD. 8 ELECTION OF DIRECTOR: Mgmt For For For ANDREW N. LIVERIS. 9 ELECTION OF DIRECTOR: ANNE Mgmt For For For MULCAHY. 10 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. PARSONS. 11 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLES PRINCE. 12 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RODIN. 13 ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. RUBIN. 14 ELECTION OF DIRECTOR: Mgmt For For For FRANKLIN A. THOMAS. 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 17 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. 19 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 20 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 21 Shareholder Proposal Regarding an ShrHoldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHoldr Against Against For Stock Option Policy 23 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING CUMULATIVE VOTING. 24 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting. Coca Cola Enterprises Ticker Security ID: Meeting Date Meeting Status CCENP CUSIP9 191219104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Fayard Mgmt For For For Elect Marvin Herb Mgmt For For For Elect L. Phillip Humann Mgmt For For For Elect Paula Reynolds Mgmt For For For 2 FOR THE APPROVAL OF THE Mgmt For For For 2 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Severance Compensation Commerce Bancorp Ticker Security ID: Meeting Date Meeting Status CBH CUSIP9 200519106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vernon Hill, II Mgmt For Withhold Against Elect Jack Bershad Mgmt For Withhold Against Elect Joseph Buckelew Mgmt For Withhold Against Elect Donald DiFrancesco Mgmt For Withhold Against Elect Nicholas Giordano Mgmt For Withhold Against Elect Morton Kerr Mgmt For Withhold Against Elect Steven Lewis Mgmt For Withhold Against Elect John Lloyd Mgmt For Withhold Against Elect George Norcross, III Mgmt For Withhold Against Elect Daniel Ragone Mgmt For Withhold Against Elect William Schwartz, Jr. Mgmt For Withhold Against Elect Joseph Tarquini, Jr. Mgmt For Withhold Against Elect Joseph Vassalluzzo Mgmt For Withhold Against Corning Inc Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Cummings, Jr. Mgmt For For For Elect Eugene Sit Mgmt For For For Elect William Smithburg Mgmt For For For Elect Hansel Tookes, II Mgmt For For For Elect Wendell Weeks Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Countrywide Financial Corp. Ticker Security ID: Meeting Date Meeting Status CFC CUSIP9 222372104 06/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Cisneros Mgmt For For For Elect Robert Donato Mgmt For For For Elect Harley Snyder Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Crown Holdings Inc Ticker Security ID: Meeting Date Meeting Status CCK CUSIP9 228368106 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jenne Britell Mgmt For For For Elect John Conway Mgmt For For For Elect Arnold Donald Mgmt For For For Elect William Little Mgmt For For For Elect Hans Loliger Mgmt For For For Elect Thomas Ralph Mgmt For For For Elect Hugues du Rouret Mgmt For For For Elect Alan Rutherford Mgmt For For For Elect Jim Turner Mgmt For For For Elect William Urkiel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Management Remuneration Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 2 ELECTION OF DIRECTOR: Mgmt For For For ANTONIO MADERO B. 3 ELECTION OF DIRECTOR: Mgmt For For For AULANA L. PETERS 4 Ratification of Auditor Mgmt For For For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL Cusip 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Donald J. Carty Mgmt For For For Elect Director Michael S. Dell Mgmt For For For Elect Director William H. Gray, III Mgmt For For For Elect Director Sallie L. Krawcheck Mgmt For For For Elect Director Alan (A.G.) Lafley Mgmt For For For Elect Director Judy C. Lewent Mgmt For For For Elect Director Klaus S. Luft Mgmt For For For Elect Director Alex J. Mandl Mgmt For For For Elect Director Michael A. Miles Mgmt For For For Elect Director Samuel A. Nunn, Jr. Mgmt For For For Elect Director Kevin B. Rollins Mgmt For For For 2 Ratify Auditors Mgmt For For For 3 Adopt ILO-Based Code of Conduct ShrHldr Against Against For 4 Compensation Company Specific ShrHldr Against Against For Declaration of Dividend Devon Energy Corp. Ticker Security ID: Meeting Date Meeting Status DVN CUSIP9 25179M103 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Ferguson Mgmt For For For Elect David Gavrin Mgmt For For For Elect John Richels Mgmt For For For 2 RATIFY THE APPOINTMENT OF Mgmt For For For THE COMPANY'S INDEPENDENT AUDITORS FOR 2007 Dominion Resources Inc Ticker Security ID: Meeting Date Meeting Status D CUSIP9 25746U109 04/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown, M.D. Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Thomas Farrell, II Mgmt For For For Elect John Harris Mgmt For For For Elect Robert Jepson, Jr. Mgmt For For For Elect Mark Kington Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Margeret McKenna Mgmt For For For Elect Frank Royal Mgmt For For For Elect David Wollard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ENVIRONMENTAL REPORT. 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For TRANSMISSION LINE REPORT. Donnelley RR & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP9 257867101 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. QUINLAN III 2 ELECTION OF DIRECTOR: Mgmt For For For OLIVER R. SOCKWELL 3 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN M. WOLF 4 RATIFICATION OF THE COMPANY'S Mgmt For For For AUDITORS. 5 Repeal of Classified Board Mgmt For For For 6 Elimination of Supermajority Mgmt For For For Requirement 7 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For ADOPT UN GLOBAL COMPACT. 8 Shareholder Proposal Regarding ShrHoldr Against For Against Annual Election of Directors DR Horton Inc Ticker Security ID: Meeting Date Meeting Status DHI CUSIP9 23331A109 01/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Donald Horton Mgmt For For For Elect Bradley Anderson Mgmt For For For Elect Michael Buchanan Mgmt For For For Elect Richard Galland Mgmt For For For Elect Michael Hewatt Mgmt For For For Elect Donald Tomnitz Mgmt For For For Elect Bill Wheat Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Vote Standard 3 TO CONDUCT OTHER BUSINESS Mgmt For Against Against PROPERLY BROUGHT BEFORE THE MEETING. Du Pont EI De Nemours Ticker Security ID: Meeting Date Meeting Status DD CUSIP9 263534109 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Brown Mgmt For For For Elect Robert Brown Mgmt For For For Elect Bertrand Collomb Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect John Dillon Mgmt For For For Elect Eleuthère Du Pont Mgmt For For For Elect Charles Holliday, Jr. Mgmt For For For Elect Lois Juliber Mgmt For For For Elect Masahisa Naitoh Mgmt For For For Elect Sean O'Keefe Mgmt For For For Elect William Reilly Mgmt For For For 2 ON RATIFICATION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 ON DUPONT EQUITY AND Mgmt For For For INCENTIVE PLAN 4 ON GENETICALLY MODIFIED ShrHoldr Against Against For FOOD 5 ON PLANT CLOSURE ShrHoldr Against Against For 6 ON REPORT ON PFOA ShrHoldr Against Against For 7 ON COSTS ShrHoldr Against Against For 8 ON GLOBAL WARMING ShrHoldr Against Against For 9 ON CHEMICAL FACILITY ShrHoldr Against Against For SECURITY Dun & Bradstreet Corp. Ticker Security ID: Meeting Date Meeting Status DNB CUSIP9 26483E100 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alden Mgmt For For For Elect Christopher Coughlin Mgmt For For For Elect Victor Pelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVE AN AMENDMENT TO Mgmt For For For THE NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN. E Trade Financial Corp. Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP9 269246104 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Fisher Mgmt For For For Elect George Hayter Mgmt For For For Elect R. Jarrett Lilien Mgmt For For For Elect Donna Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Eastman Kodak Company Ticker Security ID: Meeting Date Meeting Status EK CUSIP9 277461109 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Hawley Mgmt For For For Elect William Hernandez Mgmt For For For Elect Hector Ruiz Mgmt For For For Elect Laura Tyson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A MONETARY LIMIT ON EXECUTIVE COMPENSATION. Edison International Inc Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bryson Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Robert Smith Mgmt For For For Elect Thomas Sutton Mgmt For For For 2 RATIFICATION OF THE Mgmt For For For APPOINTMENT OF THE INDEPENDENT PUBLIC ACCOUNTING FIRM. 3 2007 Performance Incentive Plan Mgmt For For For 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PERFORMANCE- BASED STOCK OPTIONS. ELI Lilly & Company Ticker Security ID: Meeting Date Meeting Status HYU CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Winfried Bischoff Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Franklyn Prendergast Mgmt For For For Elect Kathi Seifert Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Declassification of the Board Mgmt For For For 4 REAPPROVE PERFORMANCE Mgmt For For For GOALS FOR THE COMPANY'S STOCK PLANS. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Welfare 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. 7 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 8 Shareholder Proposal Regarding a ShrHoldr Against Against For Majority Vote to Amend the Company's Bylaws 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Daniel Hesse Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For EMC Corp. Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect John Egan Mgmt For For For Elect David Strohm Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to 2003 Stock Plan Mgmt For Against Against 4 Amendment to 1989 Employee Mgmt For For For Stock Purchase Plan 5 Declassification of the board Mgmt For For For 6 Shareholder Proposal Regarding ShrHoldr Against For Against the Creation of an Independent Audit Committee 7 Shareholder Proposal Regarding Mgmt Against For Against Majority Voting for the Election of Directors 8 Shareholder Proposal Regarding the ShrHoldr Against Against For Adoption of Simple Majority Voting 9 Shareholder Proposal Regarding Pay- ShrHoldr Against Against For for-Superior-Performance Emerson Electric Company Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carlos Fernandez G. Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Rozanne Ridgway Mgmt For For For Elect Randall Stephenson Mgmt For For For 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Entergy Corp. Ticker Security ID: Meeting Date Meeting Status ETR CUSIP9 29364G103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: M.S. Mgmt For For For BATEMAN 2 ELECTION OF DIRECTOR: W.F. Mgmt For For For BLOUNT 3 ELECTION OF DIRECTOR: S.D. Mgmt For For For DEBREE 4 ELECTION OF DIRECTOR: G.W. Mgmt For For For EDWARDS 5 ELECTION OF DIRECTOR: A.M. Mgmt For For For HERMAN 6 ELECTION OF DIRECTOR: D.C. Mgmt For For For HINTZ 7 ELECTION OF DIRECTOR: J.W. Mgmt For For For LEONARD 8 ELECTION OF DIRECTOR: S.L. Mgmt For For For LEVENICK 9 ELECTION OF DIRECTOR: J.R. Mgmt For For For NICHOLS 10 ELECTION OF DIRECTOR: W.A. Mgmt For For For PERCY, II 11 ELECTION OF DIRECTOR: W.J. Mgmt For For For TAUZIN 12 ELECTION OF DIRECTOR: S.V. Mgmt For For For WILKINSON 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO POLITICAL CONTRIBUTION POLICY. 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LIMITATIONS ON MANAGEMENT COMPENSATION. Everest RE Group Limited Ticker Security ID: Meeting Date Meeting Status RE CUSIP9 G3223R108 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Duffy Mgmt For For For Elect Joseph Taranto Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exelon Corp. Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MR. N. Mgmt For For For DEBENEDICTIS 2 ELECTION OF DIRECTOR: MS. Mgmt For For For SUE L. GIN 3 ELECTION OF DIRECTOR: MR. Mgmt For For For W.C. RICHARDSON PHD 4 ELECTION OF DIRECTOR: MR. Mgmt For Against Against THOMAS J. RIDGE 5 ELECTION OF DIRECTOR: MR. Mgmt For For For DON THOMPSON 6 ELECTION OF DIRECTOR: MR. Mgmt For For For STEPHEN D. STEINOUR 7 RATIFICATION OF INDEPENDENT Mgmt For For For ACCOUNTANT 8 Amendment to Articles of Mgmt For For For Incorporation to allow Annual Election of Directors 9 Shareholder Proposal Regarding Future ShrHoldr Against Against For Severance Benefits Express Scripts Inc Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP9 302182100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Benanav Mgmt For For For Elect Frank Borelli Mgmt For For For Elect Maura Breen Mgmt For For For Elect Nicholas LaHowchic Mgmt For For For Elect Thomas Mac Mahon Mgmt For For For Elect Woodrow Myers, Jr. Mgmt For For For Elect John Parker, Jr. Mgmt For For For Elect George Paz Mgmt For For For Elect Samuel Skinner Mgmt For For For Elect Seymour Sternberg Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Howard Waltman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect William George Mgmt For For For Elect James Houghton Mgmt For For For Elect William Howell Mgmt For For For Elect Reatha King Mgmt For For For Elect Philip Lippincott Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Walter Shipley Mgmt For For For Elect J. Stephen Simon Mgmt For For For Elect Rex Tillerson Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 CUMULATIVE VOTING () ShrHoldr Against Against For 4 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 DIVIDEND STRATEGY () ShrHoldr Against Against For 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 CEO COMPENSATION ShrHoldr Against Against For DECISIONS () 9 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 10 EXECUTIVE COMPENSATION ShrHoldr Against Against For LIMIT () 11 INCENTIVE PAY RECOUPMENT ShrHoldr Against For Against () 12 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 13 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 14 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 RENEWABLE ENERGY ShrHoldr Against Against For INVESTMENT LEVELS () Federated Department Stores Inc Ticker Security ID: Meeting Date Meeting Status FD CUSIP9 31410H101 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sara Levinson Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Karl von der Heyden Mgmt For For For Elect Craig Weatherup Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Certificate of Mgmt For For For Incorporation 4 TO APPROVE FEDERATED S Mgmt For For For 1, AS AMENDED. 5 Director Deferred Compensation Mgmt For For For Plan First Horizon National Corp. Ticker Security ID: Meeting Date Meeting Status FHN CUSIP9 320517105 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Blattberg Mgmt For For For Elect Michael Rose Mgmt For For For Elect Luke Yancy III Mgmt For For For Elect Gerald Baker Mgmt For For For 2 RE-APPROVAL OF FHNC S 2002 Mgmt For For For MANAGEMENT INCENTIVE PLAN, AS AMENDED. 3 RATIFICATION OF APPOINTMENT Mgmt For For For OF KPMG LLP AS AUDITORS. Ford Motor Company Ticker Security ID: Meeting Date Meeting Status FPRB CUSIP9 345370860 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Bond Mgmt For For For Elect Stephen Butler Mgmt For For For Elect Kimberly Casiano Mgmt For For For Elect Edsel Ford, II Mgmt For For For Elect William Ford, Jr. Mgmt For For For Elect Irvine Hockaday, Jr. Mgmt For For For Elect Richard Manoogian Mgmt For For For Elect Ellen Marram Mgmt For For For Elect Alan Mulally Mgmt For For For Elect Homer Neal Mgmt For For For Elect Jorma Ollila Mgmt For For For Elect John Thornton Mgmt For For For 2 RATIFICATION OF SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 RELATING TO DISCLOSURE OF ShrHoldr Against Against For OFFICER COMPENSATION. 4 RELATING TO ADOPTION OF ShrHoldr Against Against For GOALS TO REDUCE GREENHOUSE GASES. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 6 Shareholder Proposal Regarding ShrHoldr Against Against For Recapitalization Plan 7 RELATING TO PUBLISHING A ShrHoldr Against Against For REPORT ON GLOBAL WARMING/COOLING. 8 Shareholder Proposal Regarding ShrHoldr Against Against For Equal Employment Opportunity 9 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 10 RELATING TO THE COMPANY ShrHoldr Against Against For REPORTING ON RISING HEALTH CARE EXPENSES. Freddie MAC Ticker Security ID: Meeting Date Meeting Status FREPRR CUSIP9 313400301 09/08/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara T. Alexander Mgmt For For For Elect Geoffrey T. Boisi Mgmt For For For Elect Michelle Engler Mgmt For For For Elect Robert R. Glauber Mgmt For For For Elect Richard Karl Goeltz Mgmt For For For Elect Thomas S. Johnson Mgmt For For For Elect William M. Lewis, Jr. Mgmt For For For Elect Eugene M. McQuade Mgmt For For For Elect Shaun F. O'Malley Mgmt For For For Elect Jeffrey M. Peek Mgmt For For For Elect Ronald F. Poe Mgmt For For For Elect Stephen A. Ross Mgmt For For For Elect Richard F. Syron Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHARITABLE CONTRIBUTIONS. Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCXPRA CUSIP9 35671D857 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the Certificate of Mgmt For For For Incorporation 2 Approval of the Merger Agreement Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Genworth Financial Inc Ticker Security ID: Meeting Date Meeting Status GNW CUSIP9 37247D106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Borelli Mgmt For For For Elect Michael Fraizer Mgmt For For For Elect Nancy Karch Mgmt For For For Elect J. Robert Kerrey Mgmt For For For Elect Saiyid Naqvi Mgmt For For For Elect James Parke Mgmt For For For Elect James Riepe Mgmt For For For Elect Barrett Toan Mgmt For For For Elect Thomas Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 03/27/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LLOYD Mgmt For For For C. BLANKFEIN 2 ELECTION OF DIRECTOR: LORD Mgmt For For For BROWNE OF MADINGLEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For H. BRYAN 4 ELECTION OF DIRECTOR: GARY Mgmt For For For D. COHN 5 ELECTION OF DIRECTOR: CLAES Mgmt For For For DAHLBACK 6 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN FRIEDMAN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM W. GEORGE 8 ELECTION OF DIRECTOR: RAJAT Mgmt For For For K. GUPTA 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. JOHNSON 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For D. JULIBER 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. LIDDY 12 ELECTION OF DIRECTOR: RUTH Mgmt For For For J. SIMMONS 13 ELECTION OF DIRECTOR: JON Mgmt For For For WINKELRIED 14 Ratification of Auditor Mgmt For For For 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A CHARITABLE CONTRIBUTIONS REPORT 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A SUSTAINABILITY REPORT 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS Hess Corp. Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nicholas Brady Mgmt For For For Elect J. Barclay Collins II Mgmt For For For Elect Thomas Kean Mgmt For For For Elect Frank Olson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr For Declassification of the Board Hewitt Associates Ticker Security ID: Meeting Date Meeting Status HEW CUSIP9 42822Q100 01/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven A. Denning Mgmt For For For Elect Michael E. Greenlees Mgmt For For For Elect Steven P. Stanbrook Mgmt For For For 2 Elimination of Class B and Class C Mgmt For For For Common Stock 3 RATIFICATION OF ERNST & Mgmt For For For YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L.T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S.M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R.A. Mgmt For For For HACKBORN 4 ELECTION OF DIRECTOR: J.H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M.V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: R.L. Mgmt For For For RYAN 7 ELECTION OF DIRECTOR: L.S. Mgmt For For For SALHANY 8 ELECTION OF DIRECTOR: G.K. Mgmt For For For THOMPSON 9 Ratification of Auditor Mgmt For For For 10 Shareholder Proposal Regarding Mgmt Against Against For Proxy Access 11 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED SEPARATE THE ROLES OF CEO AND CHAIRMAN 12 Shareholder Proposal Regarding ShrHoldr Against For Against Poison Pills 13 STOCKHOLDER PROPOSAL ShrHoldr Against Against For ENTITLED LINK PAY TO PERFORMANCE Home Depot Inc Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: DAVID Mgmt For For For H. BATCHELDER 2 ELECTION OF DIRECTOR: Mgmt For For For FRANCIS S. BLAKE 3 ELECTION OF DIRECTOR: Mgmt For Against Against GREGORY D. BRENNEMAN 4 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. CLENDENIN 5 ELECTION OF DIRECTOR: Mgmt For Against Against CLAUDIO X. GONZALEZ 6 ELECTION OF DIRECTOR: Mgmt For Against Against MILLEDGE A. HART, III 7 ELECTION OF DIRECTOR: Mgmt For Against Against BONNIE G. HILL 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: HELEN Mgmt For For For JOHNSON-LEIPOLD 10 ELECTION OF DIRECTOR: Mgmt For For For LAWRENCE R. JOHNSTON 11 ELECTION OF DIRECTOR: Mgmt For Against Against KENNETH G. LANGONE 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING POISON PILL IMPLEMENTATION 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE OFFICER COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING MANAGEMENT BONUSES 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING RETIREMENT BENEFITS 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EQUITY COMPENSATION 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR PERFORMANCE 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING POLITICAL NONPARTISANSHIP 21 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CHAIRMAN AND CEO Honeywell International Inc Ticker Security ID: Meeting Date Meeting Status HON CUSIP9 438516106 04/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For GORDON M. BETHUNE 2 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: D. Mgmt For For For SCOTT DAVIS 5 ELECTION OF DIRECTOR: Mgmt For For For LINNET F. DEILY 6 ELECTION OF DIRECTOR: CLIVE Mgmt For For For R. HOLLICK 7 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. HOWARD 8 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 9 ELECTION OF DIRECTOR: Mgmt For For For BRADLEY T. SHEARES 10 ELECTION OF DIRECTOR: ERIC Mgmt For For For K. SHINSEKI 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 12 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL W. WRIGHT 13 APPROVAL OF INDEPENDENT Mgmt For For For ACCOUNTANTS 14 2 Mgmt For For For EMPLOYEE STOCK PLAN 15 RECOUP UNEARNED ShrHoldr Against Against For MANAGEMENT BONUSES 16 PERFORMANCE BASED STOCK ShrHoldr Against Against For OPTIONS 17 SPECIAL SHAREHOLDER ShrHoldr Against Against For MEETINGS 18 SIX SIGMA ShrHoldr Against Against For Hospira Inc Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Connie Curran Mgmt For For For Elect Mark Wheeler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Huntsman Corp. Ticker Security ID: Meeting Date Meeting Status HUNPR CUSIP9 447011107 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nolan Archibald Mgmt For For For Elect H. William Lichtenberger Mgmt For Withhold Against Elect Richard Michaelson Mgmt For For For 2 Ratification of Auditor Mgmt For For For IDEARC Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Mueller Mgmt For For For Elect Jerry Elliot Mgmt For For For Elect Katherine Harless Mgmt For For For Elect Donald Reed Mgmt For For For Elect Stephen Robertson Mgmt For For For Elect Thomas Rogers Mgmt For For For Elect Paul Weaver Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ingersoll-Rand Company Limited Ticker Security ID: Meeting Date Meeting Status IR CUSIP9 G4776G101 06/06/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gary Forsee Mgmt For Withhold Against Elect Peter Godsoe Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect Theodore Martin Mgmt For Withhold Against Elect Patricia Nachtigal Mgmt For Withhold Against Elect Orin Smith Mgmt For Withhold Against Elect Richard Swift Mgmt For Withhold Against 2 ADOPTION OF THE INCENTIVE Mgmt For For For STOCK PLAN OF 2007. 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Resolution Intel Corp. Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: CRAIG Mgmt For Against Against R. BARRETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against CHARLENE BARSHEFSKY 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN L. DECKER 4 ELECTION OF DIRECTOR: D. Mgmt For Against Against JAMES GUZY 5 ELECTION OF DIRECTOR: REED Mgmt For Against Against E. HUNDT 6 ELECTION OF DIRECTOR: PAUL Mgmt For Against Against S. OTELLINI 7 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against D. PLUMMER 8 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against S. POTTRUCK 9 ELECTION OF DIRECTOR: JANE Mgmt For Against Against E. SHAW 10 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against L. THORNTON 11 ELECTION OF DIRECTOR: DAVID Mgmt For Against Against B. YOFFIE 12 Ratification of Auditor Mgmt For For For 13 AMENDMENT AND EXTENSION Mgmt For For For OF THE 2 PLAN 14 APPROVAL OF THE 2007 Mgmt For For For EXECUTIVE OFFICER INCENTIVE PLAN 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING LIMITATION ON EXECUTIVE COMPENSATION International Business Machine Corp. Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Cathleen Black Mgmt For Withhold Against Elect Kenneth Chenault Mgmt For Withhold Against Elect Jürgen Dormann Mgmt For Withhold Against Elect Michael Eskew Mgmt For Withhold Against Elect Shirley Jackson Mgmt For Withhold Against Elect Minoru Makihara Mgmt For Withhold Against Elect Lucio Noto Mgmt For Withhold Against Elect James Owens Mgmt For Withhold Against Elect Samuel Palmisano Mgmt For Withhold Against Elect Joan Spero Mgmt For Withhold Against Elect Sidney Taurel Mgmt For Withhold Against Elect Lorenzo Zambrano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement - Merger or Consolidation 4 Elimination of Supermajority Mgmt For For For Requirement - Disposition of All or Substantially All of the Assets of the Corporation Outside the Ordinary Course of Business 5 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 6 Elimination of Supermajority Mgmt For For For Requirement - Plan for the Exchange of Shares of the Corporation 7 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For CUMULATIVE VOTING 8 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For PENSION AND RETIREMENT MEDICAL 9 STOCKHOLDER PROPOSAL ON: ShrHoldr Against For Against EXECUTIVE COMPENSATION 10 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For OFFSHORING 11 STOCKHOLDER PROPOSAL ON: ShrHoldr Against Against For MAJORITY VOTING FOR DIRECTORS ITT Industries Inc Ticker Security ID: Meeting Date Meeting Status ITT CUSIP9 450911102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Loranger Mgmt For For For Elect Curtis Crawford Mgmt For For For Elect Christina Gold Mgmt For For For Elect Ralph Hake Mgmt For For For Elect John Hamre Mgmt For For For Elect Raymond LeBoeuf Mgmt For For For Elect Frank MacInnis Mgmt For For For Elect Linda Sanford Mgmt For For For Elect Markos Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For Withhold Against Elect James Cullen Mgmt For Withhold Against Elect Michael Johns Mgmt For Withhold Against Elect Arnold Langbo Mgmt For Withhold Against Elect Susan Lindquist Mgmt For Withhold Against Elect Leo Mullin Mgmt For Withhold Against Elect Christine Poon Mgmt For Withhold Against Elect Charles Prince Mgmt For Withhold Against Elect Steven Reinemund Mgmt For Withhold Against Elect David Satcher Mgmt For Withhold Against Elect William Weldon Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 PROPOSAL ON MAJORITY ShrHoldr Against For Against VOTING REQUIREMENTS FOR DIRECTOR NOMINEES 4 PROPOSAL ON SUPPLEMENTAL ShrHoldr Against Against For RETIREMENT PLAN JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Crandall Bowles Mgmt For For For Elect Stephen Burke Mgmt For For For Elect James Crown Mgmt For For For Elect James Dimon Mgmt For For For Elect Ellen Futter Mgmt For For For Elect William Gray, III Mgmt For For For Elect Laban Jackson, Jr. Mgmt For For For Elect Robert Lipp Mgmt For For For Elect David Novak Mgmt For For For Elect Lee Raymond Mgmt For For For Elect William Weldon Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 STOCK OPTIONS ShrHoldr Against Against For 4 PERFORMANCE-BASED ShrHoldr Against Against For RESTRICTED STOCK 5 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 6 SEPARATE CHAIRMAN ShrHoldr Against Against For 7 CUMULATIVE VOTING ShrHoldr Against Against For 8 MAJORITY VOTING FOR ShrHoldr Against Against For DIRECTORS 9 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 10 SLAVERY APOLOGY REPORT ShrHoldr Against Against For L3 Communications Holdings Inc Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Strianese Mgmt For For For Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lennar Corp. Ticker Security ID: Meeting Date Meeting Status LEN CUSIP9 526057104 03/28/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bolotin Mgmt For For For Elect R. Kirk Landon Mgmt For For For Elect Donna E. Shalala Mgmt For For For 2 2007 Equity Incentive Plan Mgmt For For For 3 2007 Incentive Compensation Plan Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Lincare Holdings Inc Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP9 532791100 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For Withhold Against Elect Stuart Altman, Ph.D. Mgmt For Withhold Against Elect Chester Black Mgmt For Withhold Against Elect Frank Byrne, M.D. Mgmt For Withhold Against Elect William Miller, III Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2 3 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For BOARD DIVERSITY. Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For Withhold Against Elect Nolan Archibald Mgmt For Withhold Against Elect Marcus Bennett Mgmt For Withhold Against Elect James Ellis, Jr. Mgmt For Withhold Against Elect Gwendolyn King Mgmt For Withhold Against Elect James Loy Mgmt For Withhold Against Elect Douglas McCorkindale Mgmt For Withhold Against Elect Eugene Murphy Mgmt For Withhold Against Elect Joseph Ralston Mgmt For Withhold Against Elect Frank Savage Mgmt For Withhold Against Elect James Schneider Mgmt For Withhold Against Elect Anne Stevens Mgmt For Withhold Against Elect Robert Stevens Mgmt For Withhold Against Elect James Ukropina Mgmt For Withhold Against Elect Douglas Yearley Mgmt For Withhold Against 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 4 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN 5 Shareholder Proposal Regarding ShrHoldr Against Against For Nuclear Weapons Involvement Loews Corp Carolina Group Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424108 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Berman Mgmt For For For Elect Joseph Bower Mgmt For For For Elect Charles Diker Mgmt For For For Elect Paul Fribourg Mgmt For For For Elect Walter Harris Mgmt For Withhold Against Elect Philip Laskawy Mgmt For For For Elect Gloria Scott Mgmt For For For Elect Andrew Tisch Mgmt For For For Elect James Tisch Mgmt For For For Elect Jonathan Tisch Mgmt For For For 2 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 3 Amendment to the Incentive Mgmt For For For Compensation Plan for Executives 4 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Production, Promotion and Marketing of Tobacco Products Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: CHARLES R. LEE 3 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: DENNIS H. REILLEY 4 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: JOHN W. SNOW 5 ELECTION OF DIRECTOR FOR A Mgmt For For For ONE-YEAR TERM: THOMAS J. USHER 6 RATIFICATION OF Mgmt For For For PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR FOR 2007. 7 APPROVAL OF 2007 INCENTIVE Mgmt For For For COMPENSATION PLAN. 8 Elimination of Supermajority Vote Mgmt For For For Provision 9 Increase Authorized Shares Mgmt For For For Masco Corp. Ticker Security ID: Meeting Date Meeting Status MAS CUSIP9 574599106 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DENNIS W. ARCHER 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: ANTHONY F. EARLEY, JR. 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: LISA A. PAYNE 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: PETER A. DOW 5 Ratification of Auditor Mgmt For For For Mattel Inc Ticker Security ID: Meeting Date Meeting Status MATPRC CUSIP9 577081102 05/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Dolan Mgmt For For For Elect Robert Eckert Mgmt For For For Elect Dr. Frances Fergusson Mgmt For For For Elect Tully Friedman Mgmt For For For Elect Dominic Ng Mgmt For For For Elect Dr. Andrea Rich Mgmt For For For Elect Ronald Sargent Mgmt For For For Elect Dean Scarborough Mgmt For For For Elect Christopher Sinclair Mgmt For For For Elect G. Craig Sullivan Mgmt For For For Elect Kathy White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Cumulative Voting Mgmt For For For 4 Mattel Incentive Plan and Material Mgmt For For For Terms 5 Shareholder Proposal Regarding ShrHoldr Against Against For Restricting Executive Compensation 6 STOCKHOLDER PROPOSAL TO ShrHoldr Against Against For SEPARATE THE ROLES OF CEO AND CHAIRMAN. 7 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CERTAIN REPORTS BY THE BOARD OF DIRECTORS. 8 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING PAY-FOR- SUPERIOR-PERFORMANCE. McDonalds Corp. Ticker Security ID: Meeting Date Meeting Status MCWCL CUSIP9 580135101 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For EDWARD A. BRENNAN 2 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 4 ELECTION OF DIRECTOR: Mgmt For For For ROGER W. STONE 5 APPROVAL OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LABELING OF GENETICALLY MODIFIED PRODUCTS 7 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO LABOR STANDARDS Medco Health Solutions Inc Ticker Security ID: Meeting Date Meeting Status MHS CUSIP9 58405U102 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Barker, Jr. Mgmt For For For Elect David Snow, Jr. Mgmt For For For 2 Election of Directors Mgmt For For For 3 TO APPROVE THE 2007 Mgmt For For For EMPLOYEE STOCK PURCHASE PLAN. 4 Ratification of Auditor Mgmt For For For MGIC Invt Corp. Ticker Security ID: Meeting Date Meeting Status MTG CUSIP9 552848103 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect James Abbott Mgmt For For For Elect Thomas Hagerty Mgmt For For For Elect Michael Lehman Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAPA CUSIP9 60871R209 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles M. Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP9 617446448 04/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECT ROY J. BOSTOCK Mgmt For For For 2 ELECT ERSKINE B. BOWLES Mgmt For For For 3 ELECT HOWARD J. DAVIES Mgmt For For For 4 ELECT C. ROBERT KIDDER Mgmt For For For 5 ELECT JOHN J. MACK Mgmt For For For 6 ELECT DONALD T. NICOLAISEN Mgmt For For For 7 ELECT CHARLES H. NOSKI Mgmt For For For 8 ELECT HUTHAM S. OLAYAN Mgmt For For For 9 ELECT CHARLES E. PHILLIPS, Mgmt For For For JR. 10 ELECT O. GRIFFITH SEXTON Mgmt For For For 11 ELECT LAURA D. TYSON Mgmt For For For 12 ELECT KLAUS ZUMWINKEL Mgmt For For For 13 TO RATIFY THE APPOINTMENT Mgmt For For For OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR 14 TO APPROVE THE 2007 EQUITY Mgmt For Against Against INCENTIVE COMPENSATION PLAN 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SIMPLE MAJORITY VOTE 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Zander Mgmt For TNA NA Elect David Dorman Mgmt For TNA NA Elect Judy Lewent Mgmt For TNA NA Elect Thomas Meredith Mgmt For TNA NA Elect Nicholas Negroponte Mgmt For TNA NA Elect Samuel Scott III Mgmt For TNA NA Elect Ron Sommer Mgmt For TNA NA Elect James Stengel Mgmt For TNA NA Elect Douglas Warner III Mgmt For TNA NA Elect John White Mgmt For TNA NA Elect Miles White Mgmt For TNA NA 2 APPROVAL OF AMENDMENT TO Mgmt For TNA NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr Against TNA NA RECOUP UNEARNED MANAGEMENT BONUSES Motorola Inc Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Carl Icahn ShrHoldr For NA Elect Edward Zander ShrHoldr For NA Elect David Dorman ShrHoldr For NA Elect Judy Lewent ShrHoldr For NA Elect Thomas Meredith ShrHoldr For NA Elect Nicholas Negroponte ShrHoldr For NA Elect Samuel Scott III ShrHoldr For NA Elect Ron Sommer ShrHoldr For NA Elect James Stengel ShrHoldr For NA Elect Douglas Warner III ShrHoldr For NA Elect Miles White ShrHoldr For NA 2 APPROVAL OF AMENDMENT TO ShrHoldr For NA THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 3 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA SHAREHOLDER VOTE ON EXECUTIVE PAY 4 SHAREHOLDER PROPOSAL RE: ShrHoldr For NA RECOUP UNEARNED MANAGEMENT BONUSES Mylan Laboratories Inc. Ticker Security ID: Meeting Date Meeting Status MYL Cusip 628530107 07/28/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director Milan Puskar Mgmt For For For Elect Director Robert J. Coury Mgmt For For For Elect Director Wendy Cameron Mgmt For For For Elect Director Neil Dimick, CPA Mgmt For For For Elect Director Douglas J. Leech, Mgmt For For For CPA Elect Director Joseph C. Maroon, Mgmt For For For Md Elect Director Rodney L. Piatt, CPA Mgmt For For For Elect Director C.B. Todd Mgmt For For For Elect Director Rl Vanderveen, Ph.D, Mgmt For For For Rph 2 Amend Omnibus Stock Plan Mgmt For Against Against 3 Ratify Auditors Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP9 651290108 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Trice Mgmt For For For Elect David Schaible Mgmt For For For Elect Howard Newman Mgmt For For For Elect Thomas Ricks Mgmt For For For Elect Charles Shultz Mgmt For For For Elect Dennis Hendrix Mgmt For For For Elect Philip Burguieres Mgmt For For For Elect John Kemp III Mgmt For For For Elect J. Michael Lacey Mgmt For For For Elect Joseph Netherland Mgmt For For For Elect J. Terry Strange Mgmt For For For Elect Pamela Gardner Mgmt For For For Elect Juanita Romans Mgmt For Withhold Against 2 APPROVAL OF NEWFIELD Mgmt For For For EXPLORATION COMPANY 2007 OMNIBUS STOCK PLAN 3 Amendment to the 2000 Non- Mgmt For Against Against Employee Director Restrictions 4 Ratification of Auditor Mgmt For For For Norfolk Southern Corp. Ticker Security ID: Meeting Date Meeting Status NSC CUSIP9 655844108 05/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alston Correll Mgmt For For For Elect Landon Hilliard Mgmt For For For Elect Burton Joyce Mgmt For For For Elect Jane O'Brien Mgmt For For For 2 Ratification of Auditor Mgmt For For For Officemax Incorporated Ticker Security ID: Meeting Date Meeting Status OMX CUSIP9 67622P101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dorrit J. Bern Mgmt For For For Elect Warren F. Bryant Mgmt For For For Elect Brian C. Cornell Mgmt For For For Elect Joseph M. DePinto Mgmt For For For Elect Sam K. Duncan Mgmt For For For Elect Rakesh Gangwal Mgmt For For For Elect Gary G. Michael Mgmt For For For Elect Francesca de Luzuriaga Mgmt For For For Elect David M. Szymanski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Mgmt For For For Requirement 4 Shareholder Proposal Regarding ShrHoldr Against Against For Company Engagement with Proponents of Approved Shareholder Proposals Omnicare Inc Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Hutton Mgmt For For For Elect Joel Gemunder Mgmt For For For Elect John Crotty Mgmt For For For Elect Charles Erhart Jr. Mgmt For For For Elect Sandra Laney Mgmt For For For Elect Andrea Lindell Mgmt For For For Elect John Timoney Mgmt For For For Elect Amy Wallman Mgmt For For For 2 TO RATIFY THE SELECTION OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For Withhold Against Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2007 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Amendment to the 1993 Directors' Mgmt For Against Against Stock Plan Parker-Hannifin Corp. Ticker Security ID: Meeting Date Meeting Status PH CUSIP9 701094104 10/25/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert J. Kohlhepp Mgmt For For For Elect Giulio Mazzalupi Mgmt For For For Elect Klaus-Peter Muller Mgmt For For For Elect Markos I. Tambakeras Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 A SHAREHOLDER PROPOSAL TO ShrHoldr Against For Against DECLASSIFY THE ELECTION OF DIRECTORS. Pepsi Bottling Group Ticker Security ID: Meeting Date Meeting Status PBG CUSIP9 713409100 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 2 ELECTION OF DIRECTOR: Mgmt For For For BARRY H. BERACHA 3 ELECTION OF DIRECTOR: ERIC Mgmt For For For J. FOSS 4 ELECTION OF DIRECTOR: IRA D. Mgmt For For For HALL 5 ELECTION OF DIRECTOR: HUGH Mgmt For For For F. JOHNSTON 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN D. KRONICK 7 ELECTION OF DIRECTOR: Mgmt For For For BLYTHE J. MCGARVIE 8 ELECTION OF DIRECTOR: Mgmt For For For MARGARET D. MOORE 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. QUELCH 10 ELECTION OF DIRECTOR: Mgmt For For For JAVIER G. TERUEL 11 Ratification of Auditor Mgmt For For For Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Ausiello Mgmt For Withhold Against Elect Michael Brown Mgmt For Withhold Against Elect M. Anthony Burns Mgmt For Withhold Against Elect Robert Burt Mgmt For Withhold Against Elect W. Don Cornwell Mgmt For Withhold Against Elect William Gray III Mgmt For Withhold Against Elect Constance Horner Mgmt For Withhold Against Elect William Howell Mgmt For Withhold Against Elect Jeffrey Kindler Mgmt For Withhold Against Elect George Lorch Mgmt For Withhold Against Elect Dana Mead Mgmt For Withhold Against Elect William Steere, Jr. Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO CUMULATIVE VOTING. 4 Shareholder Proposal Regarding ShrHoldr Against Against For Animal Experimentation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Laboratory Animal Care 6 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. PG & E Corp. Ticker Security ID: Meeting Date Meeting Status PCG CUSIP9 69331C108 04/18/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Andrews Mgmt For For For Elect Leslie Biller Mgmt For For For Elect David Coulter Mgmt For For For Elect C. Lee Cox Mgmt For For For Elect Peter Darbee Mgmt For For For Elect Maryellen Herringer Mgmt For For For Elect Richard Meserve Mgmt For For For Elect Mary Metz Mgmt For For For Elect Barbara Rambo Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 PERFORMANCE-BASED STOCK ShrHoldr Against Against For OPTIONS 4 CUMULATIVE VOTING ShrHoldr Against Against For Phelps Dodge Corp. Ticker Security ID: Meeting Date Meeting Status PDPRCL CUSIP9 717265102 03/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For PNC Financial Services Group Inc Ticker Security ID: Meeting Date Meeting Status PNCFO CUSIP9 693475105 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Berndt Mgmt For For For Elect Charles Bunch Mgmt For For For Elect Paul Chellgren Mgmt For For For Elect Robert Clay Mgmt For For For Elect George Davidson, Jr. Mgmt For For For Elect Kay James Mgmt For For For Elect Richard Kelson Mgmt For For For Elect Bruce Lindsay Mgmt For For For Elect Anthony Massaro Mgmt For For For Elect Jane Pepper Mgmt For For For Elect James Rohr Mgmt For For For Elect Donald Shepard Mgmt For For For Elect Lorene Steffes Mgmt For For For Elect Dennis Strigl Mgmt For For For Elect Stephen Thieke Mgmt For For For Elect Thomas Usher Mgmt For For For Elect George Walls, Jr. Mgmt For For For Elect Helge Wehmeier Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Award Plan 3 Ratification of Auditor Mgmt For For For Pride International Inc Ticker Security ID: Meeting Date Meeting Status PDE CUSIP9 74153Q102 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brown Mgmt For Withhold Against Elect Kenneth Burke Mgmt For Withhold Against Elect Archie Dunham Mgmt For Withhold Against Elect Francis Kalman Mgmt For Withhold Against Elect Ralph McBride Mgmt For Withhold Against Elect Louis Raspino Mgmt For Withhold Against Elect David Robson Mgmt For Withhold Against 2 APPROVAL OF THE COMPANY'S Mgmt For For For 2007 LONG-TERM INCENTIVE PLAN. 3 Ratification of Auditor Mgmt For For For Pride International, Inc. Ticker Security ID: Meeting Date Meeting Status PDE Cusip 74153Q102 08/10/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David A. B. Brown Mgmt For Withhold Against Elect Director J.C. Burton Mgmt For Withhold Against Elect Director Archie W. Dunham Mgmt For Withhold Against Elect Director Francis S. Kalman Mgmt For Withhold Against Elect Director Ralph D. McBride Mgmt For Withhold Against Elect Director Louis A. Raspino Mgmt For Withhold Against Elect Director David B. Robson Mgmt For Withhold Against 2 Ratify Auditors Mgmt For For For Prudential Financial Inc Ticker Security ID: Meeting Date Meeting Status PFA CUSIP9 744320102 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frederic Becker Mgmt For For For Elect Gordon Bethune Mgmt For For For Elect Gaston Caperton Mgmt For For For Elect Gilbert Casellas Mgmt For For For Elect James Cullen Mgmt For For For Elect William Gray, III Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Constance Horner Mgmt For For For Elect Karl Krapek Mgmt For For For Elect Christine Poon Mgmt For For For Elect Arthur Ryan Mgmt For For For Elect James Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qualcomm Inc Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For Withhold Against Elect Raymond Dittamore Mgmt For Withhold Against Elect Irwin Mark Jacobs Mgmt For Withhold Against Elect Sherry Lansing Mgmt For Withhold Against Elect Peter Sacerdote Mgmt For Withhold Against Elect Marc Stern Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Qwest Communications International Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/23/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD C. NOTEBAERT 2 ELECTION OF DIRECTOR: LINDA Mgmt For For For G. ALVARADO 3 ELECTION OF DIRECTOR: Mgmt For For For CHARLES L. BIGGS 4 ELECTION OF DIRECTOR: K. Mgmt For For For DANE BROOKSHER 5 ELECTION OF DIRECTOR: PETER Mgmt For For For S. HELLMAN 6 ELECTION OF DIRECTOR: R. Mgmt For For For DAVID HOOVER 7 ELECTION OF DIRECTOR: Mgmt For For For PATRICK J. MARTIN 8 ELECTION OF DIRECTOR: Mgmt For For For CAROLINE MATTHEWS 9 ELECTION OF DIRECTOR: Mgmt For For For WAYNE W. MURDY 10 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. POPOFF 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For A. UNRUH 12 ELECTION OF DIRECTOR: Mgmt For For For ANTHONY WELTERS 13 Ratification of Auditor Mgmt For For For 14 APPROVAL OF THE AMENDED Mgmt For For For AND RESTATED EQUITY INCENTIVE PLAN 15 Shareholder Proposal Regarding ShrHoldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation 17 Shareholder Proposal Regarding ShrHoldr Against Against For Approval of Executive Compensation 18 Shareholder Proposal Regarding ShrHoldr Against Against For Separating the Roles of Chairman and CEO Radian Group Ticker Security ID: Meeting Date Meeting Status RDN CUSIP9 750236101 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For Elect Herbert Wender Mgmt For For For Elect David Carney Mgmt For For For Elect Howard Culang Mgmt For For For Elect Stephen Hopkins Mgmt For For For Elect Sandford Ibrahim Mgmt For For For Elect James Jennings Mgmt For For For Elect Ronald Moore Mgmt For For For Elect Jan Nicholson Mgmt For For For Elect Robert Richards Mgmt For For For Elect Anthony Schweiger Mgmt For For For 3 Ratification of Auditors Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For Rohm & Haas Company Ticker Security ID: Meeting Date Meeting Status ROHMP CUSIP9 775371107 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: W.J. Mgmt For For For AVERY 2 ELECTION OF DIRECTOR: R.L. Mgmt For For For GUPTA 3 ELECTION OF DIRECTOR: D.W. Mgmt For For For HAAS 4 ELECTION OF DIRECTOR: T.W. Mgmt For For For HAAS 5 ELECTION OF DIRECTOR: R.L. Mgmt For For For KEYSER 6 ELECTION OF DIRECTOR: R.J. Mgmt For For For MILLS 7 ELECTION OF DIRECTOR: S.O. Mgmt For For For MOOSE 8 ELECTION OF DIRECTOR: G.S. Mgmt For For For OMENN 9 ELECTION OF DIRECTOR: G.L. Mgmt For For For ROGERS 10 ELECTION OF DIRECTOR: R.H. Mgmt For For For SCHMITZ 11 ELECTION OF DIRECTOR: G.M. Mgmt For For For WHITESIDES 12 ELECTION OF DIRECTOR: M.C. Mgmt For For For WHITTINGTON 13 Ratification of Auditor Mgmt For For For Ross Stores Inc Ticker Security ID: Meeting Date Meeting Status ROST CUSIP9 778296103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bush Mgmt For For For Elect Norman Ferber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Royal Caribbean Cruises Limited Ticker Security ID: Meeting Date Meeting Status RCL CUSIP9 V7780T103 05/31/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Kimsey Mgmt For For For Elect Gert Munthe Mgmt For For For Elect Thomas Pritzker Mgmt For For For Elect Bernt Reitan Mgmt For For For 2 Ratification of Auditor Mgmt For For For Service Corp. International Ticker Security ID: Meeting Date Meeting Status SCI CUSIP9 817565104 05/09/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Alan Buckwalter, III Mgmt For For For Elect Victor Lund Mgmt For For For Elect John Mecom, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF A PROPOSAL TO Mgmt For For For APPROVE THE AMENDED 1996 INCENTIVE PLAN. Sierra Pacific Resources Inc Ticker Security ID: Meeting Date Meeting Status SRC CUSIP9 826428104 05/07/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Walter Higgins Mgmt For For For Elect Brian Kennedy Mgmt For For For Elect John O'Reilly Mgmt For For For Elect Michael Yackira Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against For Against Classified Board SLM Corp. Ticker Security ID: Meeting Date Meeting Status SLMPRA CUSIP9 78442P106 05/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ann Bates Mgmt For For For Elect Charles Daley Mgmt For For For Elect William Diefenderfer III Mgmt For For For Elect Thomas Fitzpatrick Mgmt For For For Elect Diane Gilleland Mgmt For For For Elect Earl Goode Mgmt For For For Elect Ronald Hunt Mgmt For For For Elect Benjamin Lambert III Mgmt For For For Elect Albert Lord Mgmt For For For Elect Barry Munitz Mgmt For For For Elect A. Alexander Porter, Jr. Mgmt For For For Elect Wolfgang Schoellkopf Mgmt For For For Elect Steven Shapiro Mgmt For For For Elect Barry Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For Southern Union Company Ticker Security ID: Meeting Date Meeting Status SUG CUSIP9 844030106 05/01/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brodsky Mgmt For For For Elect Frank Denius Mgmt For For For Elect Kurt Gitter Mgmt For For For Elect Herbert Jacobi Mgmt For For For Elect Adam Lindemann Mgmt For Withhold Against Elect George Lindemann Mgmt For For For Elect Thomas McCarter, III Mgmt For For For Elect George Rountree, III Mgmt For For For Elect Alan Scherer Mgmt For For For 2 Ratification of Auditor Mgmt For For For Southwest Airlines Company Ticker Security ID: Meeting Date Meeting Status LUV CUSIP9 844741108 05/16/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Colleen Barrett Mgmt For Withhold Against Elect David Biegler Mgmt For Withhold Against Elect Louis Caldera Mgmt For Withhold Against Elect C. Webb Crockett Mgmt For Withhold Against Elect William Cunningham Mgmt For Withhold Against Elect Travis Johnson Mgmt For Withhold Against Elect Herbert Kelleher Mgmt For Withhold Against Elect Gary Kelly Mgmt For Withhold Against Elect Nancy Loeffler Mgmt For Withhold Against Elect John Montford Mgmt For Withhold Against 2 Elimination of Supermajority Mgmt For For For Requirement 3 APPROVAL OF THE SOUTHWEST Mgmt For For For AIRLINES CO. 2007 EQUITY INCENTIVE PLAN 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against Against For Simple Majority Vote Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status FONPR CUSIP9 852061100 05/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: KEITH Mgmt For Against Against J. BANE 2 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT R. BENNETT 3 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 4 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK M. DRENDEL 5 ELECTION OF DIRECTOR: GARY Mgmt For Against Against D. FORSEE 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against H. HANCE, JR. 7 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 8 ELECTION OF DIRECTOR: IRVINE Mgmt For Against Against O. HOCKADAY, JR. 9 ELECTION OF DIRECTOR: LINDA Mgmt For Against Against KOCH LORIMER 10 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM H. SWANSON 11 Ratification of Auditor Mgmt For For For 12 TO APPROVE THE 2007 Mgmt For For For OMNIBUS INCENTIVE PLAN. 13 Shareholder Proposal Regarding ShrHoldr Against Against For Say-On-Pay Advisory Vote Supervalu Inc Ticker Security ID: Meeting Date Meeting Status SVU CUSIP9 868536103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A. Mgmt For For For GARY AMES 2 ELECTION OF DIRECTOR: Mgmt For For For CHARLES M. LILLIS 3 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY NODDLE 4 ELECTION OF DIRECTOR: Mgmt For For For STEVEN S. ROGERS 5 ELECTION OF DIRECTOR: Mgmt For For For WAYNE C. SALES 6 ELECTION OF DIRECTOR: KATHI Mgmt For For For P. SEIFERT 7 APPROVAL OF THE SUPERVALU Mgmt For For For INC. 2 8 Ratification of Auditor Mgmt For For For 9 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Controller 10 TO TRANSACT SUCH OTHER Mgmt For Against Against BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Symantec Corp. Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/13/2006 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For Withhold Against Elect George Reyes Mgmt For For For Elect David Roux Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP9 881624209 10/05/2006 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Chairman's Fees (Eli Hurvitz) Mgmt For For For 2 Vice Chairman's Fees (Phillip Frost) Mgmt For For For Textron Inc Ticker Security ID: Meeting Date Meeting Status TXT CUSIP9 883203101 04/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For KATHLEEN M. BADER 2 ELECTION OF DIRECTOR: R. Mgmt For For For KERRY CLARK 3 ELECTION OF DIRECTOR: IVOR Mgmt For For For J. EVANS 4 ELECTION OF DIRECTOR: LORD Mgmt For Against Against POWELL OF BAYSWATER KCMG 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For L. ZIEMER 6 TEXTRON INC. SHORT-TERM Mgmt For For For INCENTIVE PLAN 7 TEXTRON INC. 2007 LONG-TERM Mgmt For For For INCENTIVE PLAN 8 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 9 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO FOREIGN MILITARY SALES Toll Brothers Inc Ticker Security ID: Meeting Date Meeting Status TOL CUSIP9 889478103 03/14/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Zvi Barzilay Mgmt For For For Elect Edward Boehne Mgmt For For For Elect Richard Braemer Mgmt For Withhold Against Elect Carl Marbach Mgmt For For For 2 Stock Incentive Plan for Employees Mgmt For For For 3 Stock Incentive Plan for Non- Mgmt For For For Employee Directors (2007) 4 Ratification of Auditor Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dennis Blair Mgmt For For For Elect Edward Breen Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect H. Carl McCall Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect Jerome York Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tyco International Limited Ticker Security ID: Meeting Date Meeting Status TYC CUSIP9 902124106 03/08/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reverse Stock Split Mgmt For For For 2 Amendment to Bylaws Regarding Mgmt For For For Authorized Share Capital Tyson Foods Inc Ticker Security ID: Meeting Date Meeting Status TSNFB CUSIP9 902494103 02/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Don Tyson Mgmt For Withhold Against Elect John Tyson Mgmt For Withhold Against Elect Richard Bond Mgmt For Withhold Against Elect Scott Ford Mgmt For Withhold Against Elect Lloyd Hackley Mgmt For Withhold Against Elect Jim Kever Mgmt For Withhold Against Elect Jo Ann Smith Mgmt For Withhold Against Elect Leland Tollett Mgmt For Withhold Against Elect Barbara Tyson Mgmt For Withhold Against Elect Albert Zapanta Mgmt For Withhold Against 2 Amendment to the 2000 Stock Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For 4 TO CONSIDER AND ACT UPON A ShrHoldr Against Against For SHAREHOLDER PROPOSAL. United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/11/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Louis Chenevert Mgmt For For For Elect George David Mgmt For For For Elect John Faraci Mgmt For For For Elect Jean-Pierre Garnier Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Charles Lee Mgmt For For For Elect Richard McCormick Mgmt For For For Elect Harold McGraw III Mgmt For For For Elect Richard Myers Mgmt For For For Elect Frank Popoff Mgmt For For For Elect H. Patrick Swygert Mgmt For For For Elect André Villeneuve Mgmt For For For Elect Harold Wagner Mgmt For For For Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS FOR 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For DIRECTOR TERM LIMITS 4 SHAREOWNER PROPOSAL: ShrHoldr Against Against For FOREIGN MILITARY SALES 5 SHAREOWNER PROPOSAL: ShrHoldr Against Against For POLITICAL CONTRIBUTIONS 6 SHAREOWNER PROPOSAL: ShrHoldr Against Against For ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION 7 SHAREOWNER PROPOSAL: PAY- ShrHoldr Against Against For FOR-SUPERIOR-PERFORMANCE US Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Victoria Buyniski Gluckman Mgmt For For For Elect Arthur Collins, Jr. Mgmt For For For Elect Olivia F. Kirtley Mgmt For For For Elect Jerry Levin Mgmt For For For Elect Richard Reiten Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 APPROVAL OF THE U.S. Mgmt For For For BANCORP 2007 STOCK INCENTIVE PLAN. 4 APPROVAL OF AMENDMENT TO Mgmt For For For RESTATED CERTIFICATE OF INCORPORATION. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Annual Ratification of Executive Compensation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Policy to Limit Benefits Provided Under the SERP Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruben Escobedo Mgmt For For For Elect Bob Marbut Mgmt For For For Elect Robert Profusek Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Majority Voting in the Election of Directors 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For the Supplemental Executive Retirement Plan Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. BARKER 2 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 3 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 5 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 6 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 7 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 8 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 9 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 10 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 11 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 12 ELECTION OF DIRECTOR: Mgmt For For For WALTER V. SHIPLEY 13 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 14 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT D. STOREY 16 Ratification of Auditor Mgmt For For For 17 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 18 SHAREHOLDER APPROVAL OF ShrHoldr Against Against For FUTURE SEVERANCE AGREEMENTS 19 COMPENSATION CONSULTANT ShrHoldr Against For Against DISCLOSURE 20 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against For Against COMPENSATION 21 LIMIT SERVICE ON OUTSIDE ShrHoldr Against Against For BOARDS 22 SHAREHOLDER APPROVAL OF ShrHoldr Against For Against FUTURE POISON PILL 23 REPORT ON CHARITABLE ShrHoldr Against Against For CONTRIBUTIONS Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Increase in Authorised Mgmt For For For Capital to GBP 9,900,050,000 and USD 7,800,000,000; Authorise Capitalisation up GBP 9,990,000,000; Issue Equity with Rights up to 66,600,000,000 B Shares; Capital Reorganisation; Amend Articles of Association Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status ISIN GB0007192106 07/25/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accept Financial Statements and Mgmt For For For Statutory Reports 2 Re-elect Sir John Bond as Director Mgmt For Against Against 3 Re-elect Arun Sarin as Director Mgmt For Against Against 4 Re-elect Thomas Geitner as Mgmt For Against Against Director 5 Re-elect Michael Boskin as Director Mgmt For Against Against 6 Re-elect Lord Broers as Director Mgmt For Against Against 7 Re-elect John Buchanan as Director Mgmt For Against Against 8 Re-elect Andy Halford as Director Mgmt For Against Against 9 Re-elect Jurgen Schrempp as Mgmt For Against Against Director 10 Re-elect Luc Vandevelde as Mgmt For Against Against Director 11 Elect Philip Yea as Director Mgmt For Against Against 12 Elect Anne Lauvergeon as Director Mgmt For Against Against 13 Elect Anthony Watson as Director Mgmt For Against Against 14 Approve Final Dividend of 3.87 Mgmt For For For Pence Per Ordinary Share 15 Approve Remuneration Report Mgmt For Abstain NA 16 Reappoint Deloitte & Touche LLP as Mgmt For For For Auditors of the Company 17 Authorise the Audit Committee to Mgmt For For For Fix Remuneration of Auditors 18 Adopt New Articles of Association Mgmt For For For 19 Authorise the Company and Any Mgmt For For For Company Which is or Becomes a Subsidiary of the Company to Make EU Political Organisation Donations up to GBP 50,000 and Incur EU Political Expenditure up to GBP 20 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 900,000,000 21 Authorise Issue of Equity or Equity- Mgmt For For For Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of USD 22 Authorise 5,200,000,000 Ordinary Mgmt For For For Shares for Market Purchase Should the Special Resolution at the Extraordinary General Meeting on 25 July 2006 be Passed; Otherwise up to 6,000,000,000 Ordinary Shares Waste Management Inc Ticker Security ID: Meeting Date Meeting Status WMI CUSIP9 94106L109 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PROPOSAL TO ELECT: PASTORA Mgmt For For For SAN JUAN CAFFERTY 2 PROPOSAL TO ELECT: FRANK M. Mgmt For For For CLARK, JR. 3 PROPOSAL TO ELECT: PATRICK Mgmt For Against Against W. GROSS 4 PROPOSAL TO ELECT: THOMAS Mgmt For For For I. MORGAN 5 PROPOSAL TO ELECT: JOHN C. Mgmt For For For POPE 6 PROPOSAL TO ELECT: W. Mgmt For For For ROBERT REUM 7 PROPOSAL TO ELECT: STEVEN Mgmt For For For G. ROTHMEIER 8 PROPOSAL TO ELECT: DAVID P. Mgmt For For For STEINER 9 PROPOSAL TO ELECT: THOMAS Mgmt For For For H. WEIDEMEYER 10 Ratification of Auditor Mgmt For For For Watson Pharmaceuticals Inc Ticker Security ID: Meeting Date Meeting Status WPI CUSIP9 942683103 05/04/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Allen Chao Mgmt For For For Elect Michel Feldman Mgmt For For For Elect Fred Weiss Mgmt For For For 2 Amendment to the 2001 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For Wells Fargo & Co Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against S. CHEN. 2 ELECTION OF DIRECTOR: LLOYD Mgmt For Against Against H. DEAN. 3 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN E. ENGEL. 4 ELECTION OF DIRECTOR: Mgmt For Against Against ENRIQUE HERNANDEZ, JR. 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT L. JOSS. 6 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD M. KOVACEVICH. 7 ELECTION OF DIRECTOR: Mgmt For Against Against RICHARD D. MCCORMICK. 8 ELECTION OF DIRECTOR: Mgmt For Against Against CYNTHIA H. MILLIGAN. 9 ELECTION OF DIRECTOR: Mgmt For Against Against NICHOLAS G. MOORE. 10 ELECTION OF DIRECTOR: PHILIP Mgmt For Against Against J. QUIGLEY. 11 ELECTION OF DIRECTOR: Mgmt For Against Against DONALD B. RICE. 12 ELECTION OF DIRECTOR: Mgmt For Against Against JUDITH M. RUNSTAD. 13 ELECTION OF DIRECTOR: Mgmt For Against Against STEPHEN W. SANGER. 14 ELECTION OF DIRECTOR: Mgmt For Against Against SUSAN G. SWENSON. 15 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against G. STUMPF. 16 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL W. WRIGHT. 17 Ratification of Auditor Mgmt For For For 18 Shareholder Proposal to Separate ShrHoldr Against For Against Board Chairman and CEO Positions 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. 20 Shareholder Proposal Limiting ShrHoldr Against Against For Supplemental Executive Retirement Income 21 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Home Mortgage Disclosure Act Data 22 Shareholder Proposal Requesting ShrHoldr Against Against For Report on Emission Reduction Goals Whirlpool Corp. Ticker Security ID: Meeting Date Meeting Status WHR CUSIP9 963320106 04/17/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL F. JOHNSTON 2 ELECTION OF DIRECTOR: Mgmt For Against Against WILLIAM T. KERR 3 ELECTION OF DIRECTOR: Mgmt For Against Against JANICE D. STONEY 4 ELECTION OF DIRECTOR: Mgmt For Against Against MICHAEL D. WHITE 5 TO APPROVE THE WHIRLPOOL Mgmt For For For CORPORATION 2007 OMNIBUS STOCK AND INCENTIVE PLAN Wyndham Worldwide Corp. Ticker Security ID: Meeting Date Meeting Status CUSIP9 98310W108 04/26/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For Withhold Against Elect Michael Wargotz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Xerox Corp. Ticker Security ID: Meeting Date Meeting Status XRX CUSIP9 984121103 05/24/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glenn Britt Mgmt For For For Elect Ursula Burns Mgmt For For For Elect William Hunter Mgmt For For For Elect Vernon Jordan, Jr. Mgmt For For For Elect Richard Harrington Mgmt For For For Elect Robert McDonald Mgmt For For For Elect Anne Mulcahy Mgmt For For For Elect Ralph Larsen Mgmt For For For Elect Ann Reese Mgmt For For For Elect Mary Wilderotter Mgmt For For For Elect N. J. Nicholas, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 AMENDMENT OF THE 2004 Mgmt For For For PERFORMANCE INCENTIVE PLAN. 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For RELATING TO THE ADOPTION OF A VENDOR CODE OF CONDUCT. XTO Energy Inc Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/15/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: LANE Mgmt For Against Against G. COLLINS 2 ELECTION OF DIRECTOR: SCOTT Mgmt For Against Against G. SHERMAN 3 ELECTION OF DIRECTOR: BOB Mgmt For Against Against R. SIMPSON 4 Ratification of Auditor Mgmt For For For Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The Putnam Fund for Growth and Income By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
